Exhibit 10.30

Accretive Health, Inc.

Nonstatutory Stock Option Award Agreement

GENERAL TERMS AND CONDITIONS

This Nonstatutory Stock Option Award is granted to the Participant on a
stand-alone basis, outside the Accretive Health, Inc. 2010 Stock Incentive Plan
(the “Plan”), as a material inducement for the Participant to accept the
position of Chief Executive Officer of the Company and enter into the Offer
Letter Agreement with the Company dated July 10, 2014 (the “Offer Letter
Agreement”). Notwithstanding the foregoing, it is intended that all of the terms
and conditions of the Plan that would otherwise have been applicable to this
Nonstatutory Stock Option Award had this Nonstatutory Stock Option Award been
granted under the Plan (except as otherwise expressly provided herein) be
applicable to this Nonstatutory Stock Option Award, and accordingly, references
to the Plan are made herein for such purpose and those terms are incorporated
herein by reference. The Plan is attached as Exhibit 10.23 to Amendment No. 4 to
the Company’s Registration Statement on Form S-1/A filed with the Securities and
Exchange Commission on April 26, 2010.

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Grant of Option.

This Nonstatutory Stock Option Award Agreement (this “Agreement”) evidences the
grant by the Company, on July 21, 2014 (the “Grant Date”), to the Participant,
an employee of the Company, of an option to purchase, in whole or in part, on
the terms provided herein and in the Plan, 2,700,000 shares (the “Shares”) of
common stock, $0.01 par value per share, of the Company (“Common Stock”) at an
exercise price of $8.98 (the “Exercise Price”). Unless earlier terminated, this
option shall expire at 5:00 p.m., Eastern time, on the tenth anniversary of the
Grant Date (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2. Vesting Schedule.

(a) General. Except as provided in Sections 2(b) and 2(c) hereof, so long as the
Participant is employed by the Company, this option shall become vested, and
exercisable, in four (4) equal annual installments on each of the first, second,
third and fourth anniversaries of the Grant Date with respect to the shares of
Common Stock issuable hereunder, and thus shall become fully vested and
exercisable as to all such Shares no later than the fourth anniversary of the
Grant Date, subject to the Participant’s continued employment with the Company
on each



--------------------------------------------------------------------------------

applicable vesting date. The right of exercise hereunder shall be cumulative so
that to the extent that the option is not exercised in any period to the maximum
extent permissible it shall continue to be exercisable, in whole or in part,
with respect to all Shares for which it is vested until the earlier of the Final
Exercise Date and the termination of this option under Section 3 hereof or the
Plan. Any fractional shares resulting from the application of the vesting
provisions contained in this Section 2 shall be rounded down to the nearest
whole number of shares.

(b) Termination Without Cause or For Good Reason. Notwithstanding the provisions
of Section 2(a) hereof, in the event of the Participant’s termination of
employment by the Company without “Cause” or by the Participant for “Good
Reason” (each, as defined in the Offer Letter Agreement), the unvested portion
of this option outstanding at the time of such termination shall become vested
and exercisable as of the date of such termination as follows:

(i) a pro rata portion of this option shall become vested and exercisable
determined by multiplying the number of shares of Common Stock underlying this
option that would have become vested and exercisable on the anniversary of the
Grant Date immediately following the date of such termination had such
termination not occurred, by a fraction, the numerator of which is the number of
days in which the Participant was employed by the Company for the period
beginning on the anniversary of the Grant Date immediately preceding the date of
such termination (or the Grant Date, if such termination occurs prior to the
first anniversary of the Grant Date) and ending on the date of such termination,
and the denominator of which is 365; plus

(ii) an additional portion of this option shall become vested and exercisable
with respect to 25% of the shares of Common Stock underlying this option.

Following the date of such termination, the vested portion of this option shall
remain exercisable in accordance with the otherwise applicable provisions
hereof.

(c) Change in Control. Notwithstanding the provisions of Sections 2(a) and 2(b)
hereof, in the event of the Participant’s termination of employment by the
Company without Cause or by the Participant for Good Reason, in either case,
upon or within two (2) years following the occurrence of a “Change in Control”
(as defined below), any unvested portion of this option outstanding at the time
of such termination shall become vested and exercisable as of the date of such
termination, and shall remain exercisable in accordance with the otherwise
applicable provisions hereof. Notwithstanding the foregoing, in the event of a
Reorganization Event pursuant to which this option is to be terminated, all of
the unvested portion of this option will become vested and exercisable upon
written notice to the Participant no less than ten (10) days before such
Reorganization Event.

For purposes hereof, the term “Change in Control” means: (i) any “person”, as
such term is used as of the Grant Date in Section 13(d) of the Securities
Exchange Act of 1934, as amended, or group of persons, becomes (directly or
indirectly) a “beneficial owner”, as such term is used as of the Grant Date in
Rule 13d-3 promulgated under that Securities Exchange Act of 1934, as amended,
of a percentage of the outstanding voting securities of the Company (measured
either by number of outstanding voting securities or by voting power) equal to
at least



--------------------------------------------------------------------------------

fifty percent (50%) of the outstanding voting securities of the Company; (ii) a
majority of the members of the Board of Directors of the Company consists of
individuals other than “Incumbent Directors,” which term means the members of
such Board of Directors on the Grant Date; provided that any individual becoming
a director subsequent to such date whose election or nomination for election was
supported (other than in connection with any actual or threatened proxy contest)
by two-thirds of the directors who then comprised the Incumbent Directors will
be considered to be an Incumbent Director; or (iii) (A) the Company combines
with another entity and is the surviving entity, or (B) all or substantially all
of the assets or business of the Company is disposed of pursuant to a sale,
merger, consolidation, liquidation, dissolution or other transaction or series
of transactions (collectively, a “Triggering Event”), unless the holders of the
Company’s outstanding voting securities immediately prior to such Triggering
Event own, directly or indirectly, by reason of their ownership of the Company’s
outstanding voting securities immediately prior to such Triggering Event, more
than fifty percent (50%) of the outstanding voting securities (measured both by
number of outstanding voting securities and by voting power) of (x) in the case
of a combination in which the Company is the surviving entity, the surviving
entity, and (y) in any other case, the entity (if any) that succeeds to
substantially all of the Company’s business and assets.

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. Alternatively, the exercise can be effected using the software solution
provided by the Company’s option management software vendor, with payment in
full in the manner provided in the Plan. The Participant may purchase less than
the number of shares covered hereby, provided that no partial exercise of this
option may be for any fractional share. No Shares will be issued until the
Participant has executed any and all agreements that the Company may require the
Participant to execute in connection with such exercise and/or in connection
with any transactions involving the Shares (for example, not by limitation,
lock-up agreements and FINRA questionnaires).

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he exercises this option, is, and has been at all times
since the Grant Date, an employee or officer of or consultant or advisor to, the
Company or any other entity the employees, officers, directors, consultants, or
advisors of which are eligible to receive option grants under the Plan (an
“Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in paragraph
(d) below, the right to exercise this option shall terminate ninety (90) days
(or one (1) year, in the case of a cessation resulting from the Participant’s
death or disability) after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure



--------------------------------------------------------------------------------

agreement or other agreement between the Participant and the Company, including
the provisions of Section 6 of this Agreement, the right to exercise this option
shall terminate immediately upon such violation.

(d) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for “Cause” (as defined in the Offer Letter Agreement), the right to
exercise this option shall terminate immediately upon the effective date of such
termination of employment or other relationship. The Participant’s employment or
other relationship shall be considered to have been terminated for “Cause” if
the Company determines, within thirty (30) days after the Participant’s
resignation, that termination for Cause was warranted. In the event that the
Participant is terminated for Cause, the Company shall be entitled to pursue the
remedies set forth in Section 6(h) of this Agreement.

4. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5. Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6. Restrictive Covenants.

(a) General. This option represents a substantial economic benefit to the
Participant. The Participant, by virtue of such Participant’s role with the
Company, has access to, and is involved in the formulation of, certain
confidential and secret information of the Company regarding its operations and
each Participant could materially harm the business of the Company by competing
with the Company or soliciting employees or customers of the Company.

(b) Non -Solicitation. During the time in which Participant performs services
for the Company and for a period of twenty-four (24) months after the
Participant ceases to perform services for the Company, regardless of the
reason, Participant shall not, directly or indirectly, either alone or in
conjunction with any person, firm, association, company or corporation:

(i) Hire, recruit, solicit or otherwise attempt to employ or retain or enter
into any business relationship with, any person who is or was an employee of the
Company within the twelve (12)-month period immediately preceding the cessation
of Participant’s service with the Company; or



--------------------------------------------------------------------------------

(ii) Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by the Company, to any person, company or entity which was or is
a customer or potential customer of the Company for such products or services.

(iii) For the avoidance of doubt, the Participant shall not be considered to
have solicited away any business or customer of the Company if that business or
customer contacts the Participant without any solicitation by the Participant or
any other person who is acting in concert with, or at the direction of, the
Participant. Further, for the avoidance of doubt, the Participant shall not be
considered to have solicited, diverted or taken away any employee of the Company
if that employee contacts the Participant without any solicitation by the
Participant or any other person who is acting in concert with, or at the
direction of, the Participant, it being the parties’ intention that the
Participant will not be prohibited from accepting solicitations from any
employee when neither the Participant nor any other person acting in concert
with, or at the direction of, the Participant contacted or otherwise solicited
the employee, provided that the foregoing shall in no way limit the application
of the restriction on hiring employees contemplated by Section 6(b)(i) hereof.

(c) Non-Disclosure.

(i) Participant will not, without the Company’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of the Company, or directly or indirectly,
disclose to anyone outside of the Company, either during or after Participant’s
relationship with the Company ends, the Company’s Confidential Information, as
long as such matters remain Confidential Information.

(ii) This Agreement shall not prevent Participant from revealing evidence of
criminal wrongdoing to law enforcement or prohibit Participant from divulging
the Company’s Confidential Information by order of a court or agency of
competent jurisdiction. However, Participant shall promptly inform the Company
of any such situations and shall take such reasonable steps to prevent
disclosure of the Company’s Confidential Information until the Company has been
informed of such requested disclosure and the Company has had an opportunity to
respond to the court or agency.

(d) Return of Company Property. Participant agrees that, in the event that
Participant’s service to the Company is terminated for any reason, Participant
shall immediately return all of the Company’s property, including, without
limitation, (i) tools, pagers, computers, printers, key cards, documents or
other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and Participant
shall not retain in Participant’s possession any copies of such information.

(e) Ownership of Software and Inventions. All discoveries, designs,
improvements, ideas, inventions, software, whether patentable or copyrightable
or not, shall be works-made-for-hire and the Company shall be deemed the sole
owner throughout the universe of any and all rights of whatsoever nature
therein, with the rights to use the same in perpetuity in any manner the Company
determines in its sole discretion without any further payment after the term of
the



--------------------------------------------------------------------------------

agreement to Participant whatsoever. If, for any reason, any of such results and
proceeds which relate to the business shall not legally be a work-for-hire
and/or there are any rights which do not accrue to the Company under the
preceding sentence, then Participant hereby irrevocably assigns and agrees to
quitclaim any and all of the Participant’s right, title and interest thereto
including, without limitation, any and all copyrights, patents, trade secrets,
trademarks and/or other rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed to the
Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner the Company determines without any further
payment to Participant whatsoever. The Participant shall, from time to time, as
may be reasonably requested by the Company, at the Company’s expense, do any and
all things which the Company may deem useful or desirable to establish or
document the Company’s exclusive ownership of any and all rights in any such
results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments. To the extent
Participant has any rights in the results and proceeds of Participant’s services
that cannot be assigned in the manner described above, Participant
unconditionally and irrevocably waives the enforcement of such rights.
Notwithstanding anything to the contrary set forth herein, works developed by
the Participant (i) which are developed independently from the work developed
for the Company regardless of whether such work was developed before or after
the Participant performed services for the Company; or (ii) applications
independently developed which are unrelated to the business and which
Participant develops during non-business hours using non-business property shall
not be deemed work for hire and shall not be the exclusive property of the
Company.

(f) Non-Competition.

(i) During the time in which Participant performs services for the Company and
for a period of twenty-four (24) months after the cessation of Participant’s
service to the Company, regardless of the reason, Participant shall not,
directly or indirectly, either alone or in conjunction with any person, firm,
association, company or corporation, within the Restricted Area, own, manage,
operate, or participate in the ownership, management, operation, or control of,
or be employed by or provide services to, a “Competing Business”. For the
purposes of this Agreement, the term “Competing Business” shall mean any entity
or business: (1) engaged in the business of offering finance-related services to
health care systems and hospitals, including, but not limited to, the collection
of medical debt, hospital billings and revenue management; or (2) engaged in any
other business or activity in which the Company has been engaged prior to the
date hereof or in which the Company is engaged during the term of the
Participant’s employment.

(ii) Notwithstanding anything to the contrary, nothing in this paragraph
(f) prohibits Participant from being a passive owner of not more than one
percent (1%) of the outstanding stock of any class of a corporation which is
publicly traded, so long as Participant has no active participation in the
business of such corporation.

(g) Acknowledgments. The Participant acknowledges and agrees that the
restrictions contained in this Agreement with respect to time, geographical area
and scope of activity are reasonable and do not impose a greater restraint than
is necessary to protect the goodwill and other legitimate business interests of
the Company and that the Participant has had the opportunity to review the
provisions of this Agreement with his legal counsel.



--------------------------------------------------------------------------------

(h) Enforcement. The Participant agrees that the restrictions contained in this
Agreement are necessary for the protection of the business, the Confidential
Information, customer relationships and goodwill of the Company and are
considered by the Participant to be reasonable for that purpose and that the
scope of restricted activities, the geographic scope and the duration of the
restrictions set forth in this Agreement are considered by the Participant to be
reasonable. The Participant further agrees that any breach of any of the
restrictive covenants in this Agreement would cause the Company substantial,
continuing and irrevocable harm for which money damages would be inadequate and
therefore, in the event of any such breach or any threatened breach, in addition
to such other remedies as may be available, the Company shall be entitled to
specific performance and injunctive relief. This Agreement shall not in any way
limit the remedies in law or equity otherwise available to the Company or its
Affiliates. The Participant further agrees that to the extent any provision or
portion of the restrictive covenants in this Agreement shall be held, found or
deemed to be unreasonable, unlawful or unenforceable by a court of competent
jurisdiction, then any such provision or portion thereof shall be deemed to be
modified to the extent necessary in order that any such provision or portion
thereof shall be legally enforceable to the fullest extent permitted by
applicable law. Without limitation to any other remedies available hereunder or
at law, in the event of any breach of any of the restrictive covenants in this
Agreement by the Participant, the Participant agrees that any Shares purchased
by the Participant pursuant to this Agreement shall be subject to repurchase by
the Company, in its sole discretion, at a price equal to the lesser of the
Exercise Price and the Fair Market Value of the Shares at the time of
repurchase. In the event that the Participant sold the Shares purchased by the
Participant pursuant to this Agreement, then the Participant shall be required
to pay to the Company in cash, within thirty (30) days of a request by the
Company for such payment, the positive difference, if any, between the price at
which the Participant sold the Shares and the amount at which the Company could
have repurchased the Shares pursuant to the preceding sentence.

(i) Severability; Modification. It is expressly agreed by Participant that:

(i) Modification. If, at the time of enforcement of this Agreement, a court
holds that the duration, geographical area or scope of activity restrictions
stated herein are unreasonable under circumstances then existing or impose a
greater restraint than is necessary to protect the goodwill and other business
interests of the Company, Participant agrees that the maximum duration, scope or
area reasonable under such circumstances will be substituted for the stated
duration, scope or area and that the court will be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, in all cases giving effect to the intent of the parties that
the restrictions contained herein be given effect to the broadest extent
possible.

(ii) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.



--------------------------------------------------------------------------------

(iii) Non-Disparagement. Participant understands and agrees that Participant
will not disparage the Company, its officers, directors, administrators,
representatives, employees, contractors, consultants or customers and will not
engage in any communications or other conduct which might interfere with the
relationship between the Company and its current, former, or prospective
employees, contractors, consultants, customers, suppliers, regulatory entities,
and/or any other persons or entities.

(j) Definitions.

(i) Affiliate. “Affiliate” means any entity controlling or controlled by or
under common control with the Company or another Affiliate, at the time of
execution of this Agreement and any time thereafter, where “control” is defined
as the ownership of at least fifty percent (50%) of the equity or beneficial
interest of such entity, and any other entity with respect to which the Company
has significant management or operational responsibility (even though the
Company may own less than fifty percent (50%) of the equity of such entity).

(ii) Confidential Information. “Confidential Information” as used in this
Agreement shall include the Company’s trade secrets as defined under Illinois
law, as well as any other information or material which is not generally known
to the public, and which:

a) is generated, collected by or utilized in the operations of the Company’s
business and relates to the actual or anticipated business, research or
development of the Company; or

b) is suggested by or results from any task assigned to Participant by the
Company or work performed by Participant for or on behalf of the Company.

Confidential Information shall not be considered generally known to the public
if Participant or others improperly reveal such information to the public
without the Company’s express written consent and/or in violation of an
obligation of confidentiality to the Company. Examples of Confidential
Information include, but are not limited to, all customer, client, supplier and
vendor lists, budget information, contents of any database, contracts, product
designs, technical know-how, engineering data, pricing and cost information,
research and development work, software, business plans, proprietary data,
projections, market research, perceptual studies, strategic plans, marketing
information, financial information (including financial statements), sales
information, training manuals, employee lists and compensation of employees, and
all other competitively sensitive information with respect to the Company,
whether or not it is in tangible form, and including without limitation any of
the foregoing contained or described on paper or in computer software or other
storage devices, as the same may exist from time to time.

(iii) Restricted Area. For purposes of this Agreement, the term “Restricted
Area” shall mean the United States of America.



--------------------------------------------------------------------------------

7. Applicable Law.

This Agreement shall be construed, interpreted and enforced, and its validity
and enforceability determined, strictly in accordance with the laws of the State
of Delaware without applying its conflicts of laws principles.

8. Exclusive Jurisdiction/Venue.

All disputes that arise from or relate to this Agreement shall be decided
exclusively by binding arbitration in Cook County, Illinois under the Commercial
Arbitration Rules of the American Arbitration Association. The parties agree
that the arbitrator’s award shall be final, and may be filed with and enforced
as a final judgment by any court of competent jurisdiction. Notwithstanding the
foregoing, any disputes related to the enforcement of the restrictive covenants
contained in Section 6 of this Agreement shall be subject to and determined
under Delaware law and adjudicated in Illinois courts.

9. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

I hereby acknowledge that I have reviewed this Agreement and agree to comply
with the terms and conditions set forth herein.

PARTICIPANT ACCEPTANCE

 

Dated: July 21, 2014  

/s/ Emad Rizk

  Emad Rizk